Citation Nr: 1631309	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/ South Georgia 
Veterans Health System


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 13, 2012, at [redacted]  (CRMC).
 
2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 21, 2012 to May 25, 2012, at CRMC.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1980 to August 1982.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from June 2012 and August 2012 decisions of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System.

In June 2013, the Board remanded the case to afford the Veteran a hearing before the Board.  In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, and a transcript of this hearing has been associated with the claims file.  In February 2015, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 


FINDINGS OF FACT

1.  On May 13, 2012, the Veteran presented to CRMC emergency department for treatment of back pain with radiation into the right leg, such treatment was not authorized in advance by VA, and the preponderance of the evidence shows that such treatment was not emergency treatment because it was not for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and because a VA medical facility was feasibly available and an attempt to use the VA medical facility's services beforehand would have been considered reasonable by a prudent layperson. 
 
2.  On May 21, 2012, the Veteran presented to CRMC for treatment of back pain and right lower extremity pain and numbness; such treatment was not authorized in advance by VA; and, the evidence shows that such treatment was emergent because such treatment was for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and because a VA medical facility was not feasibly available and an attempt to use the VA medical facility's services beforehand would not have been considered reasonable by a prudent layperson. 

3.  From May 22, 2012 until May 25, 2012, the Veteran was admitted as an inpatient at CRMC for evaluation and observation for her back pain and right lower extremity symptoms, and she received a lumbosacral diskectomy and was discharged on May 25, 2012; such treatment was not authorized in advance by VA; and, the preponderance of the evidence shows that the Veteran's admission and treatment as an inpatient at CRMC was not emergency treatment because it was not for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and because a VA medical facility was feasibly available and an attempt to use the VA medical facility's services before being admitted as an inpatient at CRMC would have been considered reasonable by a prudent layperson. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 13, 2012, at CRMC, have not been met. 38 U.S.C.A. §§ 1703, 1725 (West 2015); 38 C.F.R. §§ 17.52, 17.54, 17.124, 17.132, 17.1000-1008 (2015).
 
2.  The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 21, 2012, at CRMC, have been met.  38 U.S.C.A. §§ 1703, 1725 (West 2015); 38 C.F.R. §§ 17.54, 17.124, 17.132, 17.1000-1008 (2015).

3.  The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 22, 2012 to May 25, 2012, at CRMC, have not been met.  38 U.S.C.A. §§ 1703, 1725 (West 2015); 38 C.F.R. §§ 17.54, 17.124, 17.132, 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Board Remand

In February 2015, the Board remanded the case and directed the AOJ to associate with the claims file all of the Veteran's VA treatment records from May 2012 to June 2012, and the AOJ did so.  The Board also directed the AOJ to obtain records pertaining to T. T.'s coordination of the Veteran's care at CRMC during the period from May 21, 2012 to May 25, 2012, and the AOJ did so, including by associating T. T.'s copy of the Veteran's CRMC History and Physical that T. T. provided to VA with the claims file and by associating the Veteran's VA Clinical Tracking Record with the claims file.  The Veteran's claims were readjudicated in two separate March 2015 supplemental statements of the case.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The U.S. Court of Appeals for Veterans Claims (Court) has implied that the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA) are applicable to a Chapter 17 claim, though such failure to comply with the VCAA notice requirements may constitute non-prejudicial error.   See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific notice provisions of 38 U.S.C. Chapter 17 and 38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

Under 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38. 38 C.F.R. § 17.132.  

Here, the Veteran was provided letters in June 2012 and August 2012 explaining to her the basis for the denial of her claims and notifying her regarding her appellate rights.  VA has also provided to the Veteran information regarding how to substantiate her claims, specifically to include information regarding the required elements needed to substantiate her claims, in an October 2012 letter.  Further, the Veteran has been given every opportunity to provide evidence to support her claims, to include the opportunity to testify at a hearing before the Board, and the Veteran has provided evidence to support her contentions as to the issues on which each claim turns.  VA has also obtained all relevant records pertaining to the Veteran's treatment at CRMC and at VA during the relevant periods.  The Board concludes that the evidence currently of record is sufficient to proceed with a decision on the merits of the claims without prejudice to the Veteran, and no further development would possibly provide new information to substantiate these claims.  

Medical Expenses Reimbursement

The Veteran seeks entitlement to payment of or reimbursement for medical expenses incurred on May 13, 2012, and from May 21, 2012 to May 25, 2012, at CRMC. As a preliminary matter, the Board finds that the evidence shows that VA did not give prior authorization for expenses incurred on May 13, 2012, and from May 21, 2012 to May 25, 2012, at CRMC. 

First, there is no lay argument or evidence of record to indicate that VA gave prior authorization or that any such authorization could be implied for expenses incurred on May 13, 2012, at CRMC.  

Second, regarding the Veteran's care at CRMC from May 21, 2012 to May 25, 2012, in order for VA to have given prior authorization for such non-VA medical care, specific formalities must be followed under 38 C.F.R. § 17.54.  Under 38 C.F.R. § 17.54, in the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization of an application , whether formal or informal, by telephone, telegraph or other communication, made by the Veteran or by others in her behalf is dispatched to VA within 72 hours after the hour of admission.  

The Veteran contends that she met T. T. in the CRMC emergency department when she was admitted as an inpatient and T. T. led her to believe that VA had authorized her non-VA inpatient care at CRMC.  See October 2014 Board hearing transcript.  The Board acknowledges that the evidence shows that T. T. submitted a copy of the Veteran's May 21, 2012 CRMC History and Physical report to VA on May 22, 2012 for review and processing.  See May 22, 2012 VA administrative note (showing that T. T. is the CRMC Case Manager).  However, the May 21, 2012 CRMC History and Physical report expressly states that the Veteran could have been treated either as an outpatient or admitted as an inpatient.  Further, as discussed below, the Veteran's medical condition was shown as stable and non-emergent at the time of admission to CRMC.  Therefore, no emergency existed at the time of admission, and after processing and review, VA did not provide authorization for the Veteran's non-VA care from May 21, 2012 to May 25, 2012 at CRMC.  See July 2012, October 2012, and March 2015 review and decisions by the VAMC (finding that VA facilities were feasibly available and the care from May 21, 2012 to May 25, 2012 was not emergent care).  No authorization, prior or otherwise, was provided by VA for the Veteran's non-VA care at CRMC from May 21, 2012 to May 25, 2012.  

The Board acknowledges the Veteran's contention in equity that VA should reimburse her medical expenses incurred at CRMC from May 21, 2012 to May 25, 2012 because  T.T., the CRMC Case Manager serving as liaison to VA, had led the Veteran to believe that VA would cover her all her medical expenses from CRMC during this period while she was admitted at CRMC.  See December 2012 attachment to Form 9 (Veteran contends that T. T. led her to believe that all medical care by CRMC was authorized and approved for payment by VA); October 2014 Board hearing transcript (Veteran reported that when she went to the CRMC emergency room and met T. T., T. T. kept telling her that everything was okay; Veteran testified that she thought she got approval from VA to receive treatment at the CRMC hospital).  The Board also acknowledges the Veteran's contention in equity that the process to prior VA authorization for treatment at a non-VA facility is complicated and difficult for a lay person to navigate.  See December 2012 attachment to Form 9.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the evidence shows that VA did not provide authorization, prior or otherwise, for the Veteran's care at CRMC from May 21, 2012 to May 25, 2012.  

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement, namely 38 U.S.C.A. §§ 1725  and 1728.  The provisions of 38 U.S.C.A. § 1728 are not applicable here because the Veteran is not shown to be service-connected for any disability or participating in a Chapter 31 VA rehabilitation program.  Because the record shows that no prior authorization was given by VA for the Veteran to receive treatment at CRMC, to include from May 21, 2012 to May 25, 2012, the provisions of 38 U.S.C.A. § 1725 (the Millennium Health Care and Benefits Act) control in this case. 

Accordingly, in this case, reimbursement for unauthorized medical expenses turns on whether such reimbursment may be made pursuant to 38 U.S.C.A. § 1725 (West 2015).  To be eligible for payment or reimbursement, the Veteran must satisfy all of the following elements:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

 (d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The veteran is financially liable to the provider of emergency treatment for that treatment;

 (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

 (i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided.  See 38 U.S.C.A. § 1725 (West 2015); 38 C.F.R. § 17.1002 (2015).  

The term "emergency treatment" means medical care or services furnished, in the judgment of VA, (A) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; and (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life and health; and (C) until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if  (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (West 2015) (reflecting the amendments that became effective October 10, 2008).  

As a preliminary matter, the Board notes that the services at issue in this case were provided at CRMC, which is a medical facility that provides emergency treatment.  At the time the treatment by CRMC was furnished in May 2012, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  The record shows that the Veteran is financially liable to CRMC for the aforementioned treatment.  Also, though the Veteran's testimony in the October 2014 Board hearing indicates her belief that she had insurance coverage during the relevant periods, and though one Health Insurance Claim Form from Vascular Surgery Associations for treatment at CRMC shows that "CHAMPVA" is checked, and other Health Insurance Claim Forms show that the Veteran was insured through VA, review of the remaining evidence of record, including invoices and bills, shows that the Veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment during the relevant periods on appeal.  Also, there is no indication that the condition for which the treatment was furnished was caused by an accident or work-related injury; and, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the treatment provided.  For these reasons, the aforementioned elements (a) and (d) through (i) have been met. 

Thus, this case turns on whether the private treatment on May 13, 2012, and from May 21, 2012 to May 25, 2012, at CRMC, was emergency treatment.  In other words, the elements on which this case turns are (1) whether the treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and, (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  

CRMC Treatment on May 13, 2012

The May 13, 2012 emergency room treatment records from CRMC reflect that the Veteran presented with complaints of back pain with radiation into her right leg due to a fall that a occurred a week prior. 

The Board finds that the treatment at CRMC on May 13, 2012 was not emergency treatment because the preponderance of the evidence is against a finding that the May 13, 2012 treatment at the CRMC was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board acknowledges the Veteran's contention that her medical condition was "severe" on May 13, 2012.  See December 2012 attachment to Form 9.  The Veteran contends that she was unable to sit or stand on May 13, 2012.  Id.  The Veteran also testified that on May 13, 2012, she was in extreme pain.  See October 2014 Board hearing transcript at p. 5.

However, the May 13, 2012 CRMC Emergency Room Report shows that the Veteran reported a fall one week prior and that she had increased pain today.  She complained of moderate pain, to include pain on weight-bearing.  She denied numbness, weakness, headache, nausea or abdominal pain.  She was noted as having no acute distress.  Moderate soft-tissue tenderness was noted in the right lower lumbar area and her lower extremities were noted as being normal, with no sensory or motor deficits.  She was given prescription medications, her condition was noted as being "good," and she was discharged.  The clinical impression was back pain due to lumbar strain.    

A VA telephone note dated May 15, 2012 shows that the Veteran called to report to VA that she had fallen and was treated at the CRMC emergency room on May 13th.  The Veteran reported to VA that after her initial fall, she was experiencing pain in the right buttock area radiating into the right lower extremity, and after a few days without relief, she went to the [CRMC] emergency room.  The VA outpatient treatment record dated May 17, 2012 shows that the Veteran reported to the medical provider that after her initial fall, she was able to work all week at her job which requires standing, but then the pain eventually increased to such a severity that she went to the emergency room.   

The Board finds that the probative value of the Veteran's contemporaneous statements to the emergency room provider on May 13, 2012 and the Veteran's statements within days of May 13, 2012 as to the nature and severity of her symptoms on May 13, 2012 significantly outweighs the probative value of the Veteran's statements regarding the severity of her symptoms on May 13, 2012 that she provided six months or more after the fact.  On review, the Veteran's contemporaneous statements to the emergency room provider on May 13, 2012 and the Veteran's statements within days of May 13, 2012 show that the Veteran's pain had increased in severity by May 13, 2012.  However, the Veteran herself reported that her pain was at worse moderate when she presented to the CRMC emergency room on May 13, 2012, she was not in acute distress, and there is no indication by the Veteran or in the Emergency Room Report that she was unable to sit or stand on  May 13, 2012.  The Board also notes that at this time, the Veteran denied numbness in her lower extremities.  Based on this evidence, the Board finds that the Veteran's medical condition on May 13, 2012 did not manifest acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

The Board acknowledges the Veteran's contention that a VA medical facility was not feasibly available on May 13, 2012 because the nearest VA emergency room was about 100 miles away from her home, which the record shows is in Tallahassee, and because that VA emergency room did not have a doctor present on that Sunday or that emergency treatment was not otherwise available on that Sunday.  See October 2014 Board hearing transcript at p. 10-11 (Veteran reported that she called VA Lake City on that Sunday and was told no doctor was available).  However, for above discussed reasons, the Board has found that no prudent layperson would have reasonably expected that delay in seeking immediate medical attention under these circumstances would have been hazardous to life or health.  It follows that a VA medical facility was feasibly available at least within a reasonable time frame and an attempt to use a VA medical facility's services beforehand would have been considered reasonable by a prudent layperson. 

Accordingly, the treatment at CRMC on May 13, 2012 was not emergency treatment, and all of the criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 13, 2012, at CRMC, have not been met.  For the reasons discussed above, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at CRMC on May 13, 2012, at CRMC.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and the claim must be denied. 

CRMC Treatment on May 21, 2012 

After the Veteran was treated on May 13, 2012 at CRMC, her symptoms did not get better, and she received treatment at her local VA outpatient facility in Tallahassee on May 17, 2012.  See May 17, 2012 VA treatment records (showing that the Veteran was treated for low back pain and right lower extremity pain, an MRI was ordered, and that she was told to go to the emergency room if symptoms worsened).  However, the Veteran's MRI was not scheduled until July 2012.  See May 2012 VA chart records; December 2012 attachment to Form 9 (reporting that the VA Tallahassee facility scheduled her for her MRI for more than two months later).  The Veteran reported that her symptoms worsened since May 17, 2012, and that by May 21, 2012, she feared that if she did not get immediate treatment, delay would result in serious dysfunction of her right leg or foot.  See December 2012 attachment to Form 9 (reporting worsening symptoms from May 17, 2012 to May 21, 2012; reporting that on May 21, 2012 her right foot was numb and she could not stand or walk without assistance); October 2014 Board hearing transcript at p. 15 (testifying that by May 21, 2012, she could not move and she had spasms).  

On May 21, 2012, the Veteran called the VA medical facility in Tallahassee to report that she was still experiencing severe pain in her tailbone and radiating down her leg.  See May 21, 2012 VA telephone note.  The Veteran reported to the VA nurse that "her foot is getting limp."  Id.  She reported that she cannot sit or stand and that she can only lay flat on her back, and the VA nurse told the Veteran to go to the VA emergency room at Lake City tomorrow if her symptoms did not get better.  Id.  Then, one hour after she called the VA facility in Tallahassee, the Veteran presented at the CRMC emergency room with numbness in her toes, back pain, and right lower extremity pain.  See May 21, 2012 CRMC Emergency Room report.  The Veteran reported that she could only walk 15 feet before feeling calf pain.  Id.  On examination in the emergency room, the Veteran's right foot showed no palpable pulse, it was cold to the touch, and there was decreased sensation in the toes.  Id.  The Veteran had a limping gait.  Id.  The impression included right lower extremity claudication and weaker pulses on the right.  See May 21, 2012 CRMC History and Physical report.  

First, the Board finds that the treatment at CRMC on May 21, 2012 was emergency treatment because the evidence shows that such treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board acknowledges that the May 21, 2012 CRMC Emergency Room Report shows that when she arrived at the CRMC emergency room, the Veteran complained of mild pain, including on weight-bearing, and mild numbness in the right foot, and she is noted as being in no acute distress.  The Board also acknowledges that the CRMC Vascular Surgeon found that the Veteran's symptoms no pedal pulses and right foot cold with decreased sensation were not emergent.  See May 21, 2012 CRMC Emergency Room Report.  However, the Board finds that the symptoms of right foot numbness, sensory deficiency, coldness, and "getting limp" were of such a severity at the time of their initial presentation to the Veteran that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention would result in serious dysfunction of the right leg or foot.  Thus, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention under these circumstances would have been hazardous to life or health.

Second, the Veteran contends that her medical condition was too severe on May 21, 2012 to travel the about 100 miles distance to the VA emergency medical facility in Lake City.  See December 2012 attachment to Form 9.  The Veteran contends that she was unable to transport herself to the VA emergency room and that going there would not have been timely given her medical condition.  Id.  The Board notes that CRMC is about fifteen minutes from the Veteran's home and the VA medical facility in Lake City is about one hour and thirty minutes from the Veteran's home.  The Board also notes that one hour prior to presenting to the CRMC on May 21, 2012, the VA nurse at the medical facility in Tallahassee told the Veteran to go to the VA emergency room at Lake City tomorrow if her symptoms did not get better.  See May 21, 2012 VA telephone note.  The Board also notes that the VA Tallahassee medical facility did not schedule the Veteran for follow up until July 2012.  Given the Veteran's condition, as discussed above, given the distance from the Veteran's home to the VA facility in Lake City, and given that the Veteran's local VA medical facility in Tallahassee told her to go to Lake City, the Board finds that a VA medical facility was not feasibly available and an attempt to use the VA medical facility's services beforehand would not have been considered reasonable by a prudent layperson.

For these reasons, the Veteran's treatment at CRMC on May 21, 2012 was emergency treatment, and all of the criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 21, 2012, at CRMC, have been met.  Thus, entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 21, 2012, at CRMC, is warranted.

CRMC Treatment from May 22, 2012 to May 25, 2012

However, after the Veteran was treated and assessed in the emergency room at CRMC on May 21, 2012, the evidence shows that the inpatient treatment at CRMC from May 22, 2012 to May 25, 2012 was not emergency treatment.  Significantly, after the Veteran was evaluated in the emergency room, the CRMC Vascular Surgeon found that her symptoms were not emergent and he stated that he will see the Veteran as a consult or as an outpatient on Wednesday, May 23, 2012.  See May 21, 2012 CRMC Emergency Room report.  The emergency room provider discussed the Veteran's case with the Vascular Surgeon, reviewed the test results and found that additional work-up was needed.  Id.  The CRMC Vascular Surgeon stated that he could see the Veteran either as an inpatient or as an outpatient.  See May 21, 2012 CRMC History and Physical.  The emergency room provider stated that the Veteran would be seen in the hospital and discussed the case with the hospitalist and that they agreed that the Veteran would need follow-up in the emergency department.  Id.  

Significantly, the emergency room provider counseled the Veteran in person regarding her stable condition, and the Veteran's concerns were addressed.  Id.  The Veteran decided to be admitted as an inpatient for further evaluation and treatment.  See id.; May 21, 2012 CRMC Emergency Room report.  Thus, the Veteran received inpatient treatment from May 22, 2012 to May 25, 2012 at CRMC.  The treatment records show that during the course of her admission, and after further testing, she underwent a lumbosacral diskectomy at CRMC on May 25, 2012 and she was discharged from CRMC on that date.   

Accordingly, the evidence shows that after being evaluated in the emergency room, the Veteran was expressly told as to her stable, non-emergent condition, the Veteran was given the choice whether she could be admitted as an inpatient or to receive outpatient treatment, and the Veteran elected to be admitted to the CRMC hospital as an inpatient from May 22, 2012 to May 25, 2012.  For these reasons, the Board finds that the preponderance of the evidence is against a finding that the inpatient treatment the Veteran received from May 22, 2012 to May 25, 2012 at CRMC was rendered for a medical condition of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life and health.  Essentially, it is reasonable to conclude that because of the information he received at CRMC on May 21, 2012, the initial fears that the Veteran had before seeking medical treatment on that date had been allayed such that he could no longer reasonably believe that delay in seeking additional  medical attention would be hazardous to life and health.  

Further, the evidence shows that the Veteran was able to gain access to private transportation so that she wouldn't have to drive herself.  See December 2012 attachment to Form 9 (Veteran reported that she could not sit or drive herself, and that she was able to access private transportation in which she could lie down on May 21, 2012 to CRMC).  Thus, given that she could have gotten private transportation, given that her condition was stable and non-emergent, and given that the VA medical facility in Tallahassee and Lake City were both available, the Board finds that a VA medical facility was feasibly available and  an attempt to use the VA medical facility's services before being admitted as an inpatient would have been considered reasonable by a prudent layperson.

For these reasons, the treatment at CRMC from May 22, 2012 to May 25, 2012 was not emergency treatment, and all of the criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 22, 2012 to May 25, 2012, at CRMC, have not been met.  For the reasons discussed above, the Board finds that the preponderance of the evidence is against entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at CRMC from May 22, 2012 to May 25, 2012, at CRMC.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and the claim must be denied. 

The Board notes that because the Veteran's treatment after May 21, 2012 at CRMC was not emergency treatment in that the Veteran's condition when she was admitted as an inpatient to CRMC was stable and non-emergent, the question of whether the Veteran is entitled to reimbursement for expenses incurred for medical services provided by CRMC from May 22, 2012 until such time that she could have been transferred to a VA medical facility is not reached.  It follows that any further attempts to obtain the outstanding form referenced in the October 2014 Board hearing, which the Veteran testified as showing that T. T. was the liaison between VA and CRMC and that the Veteran was willing to be transferred to a VA facility if possible, would not possibly provide new information to support the argument that the treatment the Veteran received from May 22, 2012 to May 25, 2012 was emergency treatment.   See generally October 2014 Board hearing transcript at p. 19 (Veteran referenced a form at the Board hearing and discussed the contents of this form, but this form is not associated with the claims file).  As such, further attempts to obtain this outstanding form are not necessary.  

The Board acknowledges the Veteran's contention in equity that CRMC initially misdiagnosed her and as a result, her actual diagnosis was rendered later and resulted in her undergoing a diskectomy.  See December 2012 attachment to Form 9 (Veteran reported that on May 24, 2012, Dr. P. told her that the MRI was read incorrectly and that after revaluation of the MRI, she was told she needed surgery, and so her diskectomy was scheduled for the next day, May 25, 2012).  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the Veteran's treatment at CRMC from May 22, 2012 to May 25, 2012 was not emergency treatment, as discussed above, entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at CRMC from May 22, 2012 to May 25, 2012, at CRMC is not warranted.  


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 13, 2012, at CRMC is denied. 
 
Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 21, 2012, at CRMC is granted, subject to the law and regulations governing the payment of monetary benefits.  
 
Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 22, 2012 to May 25, 2012, at CRMC is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


